UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-6308


RYRICKA NIKITA CUSTIS,

                   Plaintiff - Appellant,

             v.

EARL BARKSDALE, Warden Red Onion State Prison; M. YOUNCE, A Building
Unit Manager Red Onion State Prison; I. EDWARDS, Records Department Red
Onion State Prison; P. HARLESS, Medical Department Red Onion State Prison; E.
SOWARDS,

                   Defendants - Appellees,

             and

HAROLD CLARKE, Director of VA DOC; H. SMITH, Doctor Red Onion State
Prison,

                   Defendants.


Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:16-cv-00391-EKD-RSB)


Submitted: June 20, 2018                                      Decided: June 27, 2018


Before GREGORY, Chief Judge, and DIAZ, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Ryricka Nikita Custis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ryricka Nikita Custis appeals the district court’s order granting defendants’ motion

for summary judgment and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Custis v. Barksdale, No. 7:16-cv-00391-EKD-RSB

(W.D. Va. Mar. 8, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3